United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2814
                         ___________________________

                                   Cheriese Kiddie

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

             Johnnie A. Copeland; Meridee Kaiser; Adrian Woodbury

                       lllllllllllllllllllllDefendants - Appellees
                                       ____________

                     Appeal from United States District Court
                  for the Western District of Arkansas - Harrison
                                  ____________

                           Submitted: November 1, 2018
                             Filed: November 6, 2018
                                  [Unpublished]
                                  ____________

Before GRUENDER, KELLY, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

       Cheriese Kiddie appeals from a grant of adverse judgment by the district court
in her diversity action brought against defendants Johnnie A. Copeland, Meridee
Kaiser, and Adrian Woodbury in connection with certain trust documents executed
by her deceased grandfather. After careful consideration, we find no genuine issue
of fact on most of the claims. See Beverly Hills Foodland, Inc. v. United Food &
Commercial Workers Union, Local 655, 39 F.3d 191, 194 (8th Cir. 1994) (standard
of review); Guardian Fiberglass, Inc. v. Whit Davis Lumber Co., 509 F.3d 512, 515
(8th Cir. 2007) (federal courts sitting in diversity apply substantive law of forum
state).

       We conclude that the district court correctly granted summary judgment on
Kiddie’s breach-of-contract claim, because the oral contract she described was a
contract concerning the means by which her grandfather’s property was to be divided
upon his death, and therefore was required to be in writing in order to be enforceable.
See Ark. Code Ann. § 28-24-101(b)(1) (statute of frauds). Nothing in the text of that
statute suggests that the method of transferring the property, such as through a trust
rather than directly, affects the applicability of the statute. See id. Likewise,
summary judgment was proper on her unjust enrichment claim. Her evidence of
unjust enrichment is insufficient to survive summary judgment because her
grandfather provided her room and board, a weekly allowance, and other financial
compensation for her services.1 Cf. Purser v. Kerr, 730 S.W.2d 917, 920 (Ark. App.
1987) (affirming denial of restitution to plaintiff for much longer service because of
similar types of compensation). Furthermore, in the absence of an enforceable
contract, Kiddie could not prevail on her claim of intentional interference with a
contractual relationship. Additionally, Kiddie did not offer sufficient evidence to
prove George’s incompetency at any relevant period.

      We do find the district court erred in concluding that the state-law claims were
excluded from federal jurisdiction, but this error only affects the judgment on one of


      1
        The district court erred in applying Arkansas law to determine whether the
claim was legal or equitable for Seventh Amendment purposes. See InCompass IT,
Inc. v. XO Commc’ns Servs., Inc., 719 F.3d 891, 896 (8th Cir. 2013). That error does
not change the outcome, though, because Kiddie’s claim is still equitable under the
correct analysis. See id. at 897. (“Because [the plaintiff] is using promissory estoppel
to avoid the statute of frauds, the claim is equitable in nature.”)

                                          -2-
the claims. Seeking an in personam judgment against a person for their conduct with
property that ultimately became estate property is not within the probate exception
to federal jurisdiction. Marshall v. Marshall, 547 U.S. 293, 312 (2006). The probate
exception only applies to three types of cases: the probate or annulment of a will, the
administration of a decedent's estate, and the exercise of in rem jurisdiction over
property already asserted within the in res jurisdiction of a state court. Id. at 311–12.
The district court correctly declined to rule on the eviction proceedings claim because
that claim does not exist under Arkansas law. However, it erred in declining to rule
on the vehicles issue as further evidence is required to make this determination.
There is nothing in the record indicating whether a state court has already addressed
ownership of the vehicles. Kiddie’s vehicle claim encompasses pre-existing
ownership of the vehicles, not distribution of estate assets. A certificate of title
establishes a prima facie case of ownership, see, for example, In re James, 496 B.R.
590, 595 (Bankr. W.D. Ark. 2013), and no evidence in the record rebuts that prima
facie case. Accordingly, the district court erred in concluding that it had no
jurisdiction over the vehicle claim, and the record does not otherwise support
summary judgment as to that claim.

      We reverse the district court’s judgment as to the vehicles and remand for
further proceedings on that issue. We otherwise affirm the judgment.2
                      ______________________________




      2
       We need not address Kiddie’s detrimental reliance argument, because it
presents a theory of recovery not presented below. See Colonial Ins. Co. of Cal. v.
Spirco Envtl., Inc., 137 F.3d 560, 561 (8th Cir. 1998).

                                          -3-